Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 



                                                  DETAILED ACTION
 
 1. Claims 1-12 are presented for the examination. 

2. The cross reference related to the application cited in the specification must be updated (i.e.update the relevant status, with PTO serial numbers or patent numbers where appropriate, on page 1, In 1-4). The specification should be so revised.

 Claim Rejections - 35 USC § 101 2. 35 U.S.C. 101 reads as follows:
 Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
3. Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. The claim(s) recite(s)  determining, with respect to a stakeholder, the stakeholder including an other party than a user to an action: an optimal time to send a reminder to the user based on a location of the user  and an activity of the stakeholder prior to the action ; and an optimal platform to deliver the reminder to the user based on the optimal time. The limitations, under their broadest reasonable interpretation, cover performance 
                                  Double Patenting 
  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
4. Claims 1-12  are rejected on the ground of nonstatutory double patenting as being  anticipated over claims  1-11 of US Patent l0705891 B2.  


The different between the instant application and the US patent is the stakeholder including other party than a user to an action:  send a reminder to the activity of the stakeholder. 
Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQat651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (Affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Lederal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001). 

“Claim 1- 12 are generic to the species of invention covered by claim 1-11 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d775, 227 USPQ773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court's predecessor has held 



                                 

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over  Plymouth (US 20130293363 Al) in view of Baker(US 20190188788 A1).

As to claim 1, Plymouth teaches determining: an optimal time to send are minder to a stakeholder based on a location of the stakeholder and an activity of the user at the optimal time (The alert delivery engine may determine the optimal channel and time based on usage data of the plurality of channels of the customers, priority of the alert event signal, and/or location and timing of customer activities. Furthermore, the alert is generated and outputted at the determined time and communication channel, para [0014], In 31-40/ Transactional activities of the customer, for example, may cause the generation of an alert event signal. Examples of transactional and an optimal platform to deliver the reminder to the stakeholder based on the optimal time (The alert delivery engine further determines the optimal time and the optimal communication channel to provide an alert to the customer in accordance with the alert event signal and based on the data in the customer database, para[0014], In 20-30/ The alert delivery engine is configured to determine the optimal time and the optimal channel and to output the alert at the determined time and channel accordingly, para[0012], In 6-20). 
Plymouth does not teach determining, with respect to a stakeholder, the stakeholder including an other party than a user to an action: an optimal time to send a reminder to the user based on a location of the user and an activity of the stakeholder prior to the action . However, Baker  teaches  determining, with respect to a stakeholder, the stakeholder including an other party than a user to an action: an optimal time to send a reminder to the user based on a location of the user and an activity of the stakeholder prior to the action( As shown in the example of FIG. 7, a reminder agent could perform the following actions: enable a user[other party] to set a reminder associated with a specific time or location or both; enable a user[[other party] to send[activity] a reminder agent to another user[user], triggered by time[time] or location[location] or both[time and location] (e.g., "when you pass by Wholefoods, pick up a quart of milk."). As shown in FIG. 8, the reminder agent could receive a reply message 231 from the second user and send it back to the first user, para[0130]). 

As to claims 2-3, they are rejected for the same reason as to claim 1 above.

 7. Claims 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Plymouth (US 20130293363 Al)  in view of Baker(US 20190188788 A1) and further in view of Blanksteen(US 20140172953 A1). 

As to claim 4, Plymouth and Baker do not teach the optimal platform includes a software product configured to deliver the reminder. However, Blanksteen teaches the optimal platform includes a software product configured to deliver the reminder (The task handler 220 defines a task to set a reminder to be delivered time period associated with "tomorrow morning”. The task might include the contents (e.g., a reminder to "Don't forget to take out the garbage"), a time for delivery, and an expected location of delivery, para[0031], In 7-30/ the task handler 220 may direct the voice controlled assistant 302 to deliver the reminder response to the user, para[0042], In 12-37).
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Plymouth and Baker with Blanksteen to incorporate the feature of the optimal platform includes 2 software product 
As to claim 6, Blanksteen teaches determining the optimal platform includes consider a past behave of the user at the same time of the reminder (para [0031], in 30-45). 
As to claim 7, Blanksteen teaches wherein determining the optimal platform includes considering a past behavior of the stakeholder at a same time of the reminder, as compared to a second stakeholder( The task handler 220 defines a task to set a reminder to be delivered at a time period associated with "tomorrow morning". .. The task handler 220 may further request activity history from a user profile application (another of the applications 224) to determine whether the user has a normal morning activity, para[0031], ln 5-35/including a content database 424 and one or more user profiles 426 of users that have interacted with the device 120. The content database 424 store various content that may be played or presented by the device, such as music, books, magazines, videos and so forth. The user profile(s) 426 may include user characteristics, preferences (e.g., user specific wake words), usage history, library information (e.g., music play lists), online purchase history, and other information specific to an individual user, para[0051]). 
As to claim 8, Blanksteen teaches nm a cloud-computing environment (para [0022] ) 

8. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Plymouth (US 20130293363 Al)  in view of Baker(US 20190188788 A1) and further in view of Smith (US 20020042808 A1). 

As to claim 5, Plymouth and Baker do not teach the optimal platform modules third party user associated with the user. However, Smith teaches the optimal platform includes third party user associated with the user (For example, an icon 38 indicates that on September 7, there is to be a soccer game. The icons may be displayed at the initiation of the user (e.g., as a reminder to self) or by a third party who wishes to communicate with the user by causing display of a data object to the user, para[0014], In 15-35).
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Plymouth and Baker with Smith to incorporate the feature of the optimal platform includes third party user associated with the user because this enables users to monitor, modify, and utilize data relating to physical objects to be delivered to them, including particularly the delivery of mail.

 9. Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Plymouth (US 20130293363 Al)  in view of Baker(US 20190188788 A1) and further in view of UMETANI( US 20150281891 A1). 

As to claim 9, Plymouth and Baker do not teach sending the reminder to the user when the user is in a vicinity of the location that is relevant to the respective action of the reminder based on the information and the activity of the user. However, UMETANI teaches sending the reminder to the user when the user is in a vicinity of the location that is relevant to the respective action of the reminder based on the information and the activity of the user( According to the present embodiment, an information notification device 16 which can perform notification of information at a suitable display location (presentation location) and at a suitable timing, can be 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Plymoth and Baker with UMETANI to incorporate the feature of sending the reminder to the user when the user is in a vicinity of the location that is relevant to the respective action of the reminder based on the information and the activity of the user because this prompts the user to carry out the behavior may be generated in the generating as the notification information. 
As to claim 10, UMETANI teaches wherein the determining determines the optimum time and the optimal platform based on a past completion rate of a respective task when the reminder is delivered at a same time and on a same platform( The first date-and-time information here is the date and time when the garbage truck comes for garbage pick-up, for example, and the predetermined position is within the house of the user or the entryway of the house, for example. More specifically, in a case where the first date-and-time information is the date for garbage pick-up and is in the morning, and the user is at a particular location within the house, . 

10. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Plymouth (US 20130293363 Al)  in view of Baker(US 20190188788 A1) in view of UMETANI(US UMETANI( US 20150281891 A1) and further in view of Martin(US 20110060807 A1).

As to claim 11, Plymoth, Baker and UMETANI do not teach teaches the vicinity of the location includes being in a vicinity of an object that assists in performing the respective action. However, Martin teaches wherein the vicinity of the location includes being in a vicinity of an object that assists in performing the respective action(FIG. 7 illustrates an example of location-based reminder data 621a, 621b. As illustrated, each data entry comprises a location and a reminder associated with the location. The locations entered by the user in the example shown in FIG. 7 include "HP Pavilion," "Whole Foods" and "St. Andrews Elementary School." Different text-based reminders are entered for each location. For example, a grocery list is entered for Whole Foods, a reminder to purchase a T-Shirt is provided for HP pavilion, and a reminder to pick up a school project is provide for St. Andrews Elementary. In addition, for certain locations, the user may specify a date, time, and event name (e.g., using events stored within the context database 420 described above). For example, in FIG. 7, the user has selected a specific event at the HP pavilion at which to receive the reminder. The reminder will then only be triggered if the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Plymoth, Baker and UMETANI with Martin to incorporate the feature of the vicinity of the location includes being in a vicinity of an object that assists in performing the respective action because this provide targeted content to the end user while at different locations on specific dates and times and/or to provide targeted content based on the anticipated daily or weekly schedule of the end user.

11. Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable  over Plymouth (US 20130293363 Al)  in view of Baker(US 20190188788 A1) and further in view of McCullough(US 20170098058 A1).

As to claim 12,  Plymouth and Baker  do not teach determining the optimal platform includes considering a past behavior of the stakeholder as the activity prior to the action. However,   McCullough teaches determining the optimal platform includes considering a past behavior of the stakeholder as the activity prior to the action( The local computing device 304 may also operate to display information prompts in the form of reminders to follow the prescribed treatment regimen. In fact, the remote computing device 306 may interact with and/or control one or more local computing devices 304 that display the reminder information prompts. The remote computing device 306 may control the timing and/or content of the displayed reminder information prompts based on information received from the one or more local 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of  Plymouth and Baker with  McCullough  to incorporate the feature of  determining the optimal platform includes considering a past behavior of the stakeholder as the activity prior to the action because this  alerts the patient that the time is approaching for them to administer their next dose when they are at or near the geographic location where the patient usually uses the drug delivery system.

                                                      Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
12. Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over GHOTBI (US 20170004396 Al) in view of  Burnham( US 20120158293 A1).

As to claim 1, GHOTBI teaches determining: an optimal time to delivery a reminder to a stakeholder based on a location of the user and an activity of the user at the optimal time (Contextual triggers specify criteria that define an optimal time to present a task reminder to the user. For example, the contextual trigger may specify a time of day when the user typically and an optimal platform to deliver the reminder to the stakeholder based on the optimal time (The reminders may be provided by a personal assistant or some other application running on a user's computing device, para[0003], In 27-35/ The task reminder can also include a surface time and surface channel. The surface time defines when the reminder is communicated to the user. The channel is the method through which the reminder is communicated, para [0024]). 
GHOTBI does not teach  determining, with respect to a stakeholder, the stakeholder including an other party than a user to an action: an optimal time to send a reminder to the user based on a location of the user and an activity of the stakeholder prior to the action. However,  Burnham  teaches determining, with respect to a stakeholder, the stakeholder including an other party than a user to an action: an optimal time to send a reminder to the user based on a location of the user and an activity of the stakeholder prior to the action ( For example, if two users[stakeholder ]are at the same location[location] and each of their next appointments is at the same time[time] and location[location ]and the first user prefers to be approximately 10 minutes early for all appointments and a second user[other party] prefers to be approximately 5 minutes early for all appointments[activity], the first user[the user] may be within the threshold[time] of being reminded[reminder] of the upcoming appointment 5 minutes[[time] earlier than the second user, para[0032], ln 1-30/ if the reminder system [time], the user may be reminded of the upcoming appointment, para[0030], ln 9-15). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of GHOTBI with  Burnham to incorporate the feature of determining, with respect to a stakeholder, an optimal time to send a reminder to the stakeholder based on a location of the stakeholder and an activity of the stakeholder at the optimal time because this  alerts a user of the upcoming appointment based on the estimated travel time and a difference between a current time and the start time of the appointment.
 As to claims 2, 3, they are rejected for the same reason as to claim 1 above. 

13. Claims 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over GHOTBI (US 20170004396 A) in view of  Burnham( US 20120158293 A1) and further in view of Blanksteen(US 20140172953 A1). 

As to claim 4, GHOTBI and  Burnham do not teach the optimal platform includes a software product configured to deliver the reminder. However, Blanksteen teaches the optimal platform includes a software product configured to deliver the reminder (The task handler 220defines a task to set a reminder to be delivered the time period associated with "tomorrow morning”. The task might include the contents (e.g., a reminder to "Don't forget to take out the garbage"), a time for delivery, and an expected location of delivery, para[0031], In 7-30/ the task 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of GHOTBI and Burnham with Blanksteen to incorporate the feature of the optimal platform includes a software product configured to deliver the reminder because this improves coordination of user activity in a ubiquitous computing device environment. 
As to claim 6, Blanksteen teaches determining the optimal platform includes considering a past behavior of the user at same time of the reminder (para[003l], in 30-45). 
As to claim 7, Blanksteen teaches wherein determining the optimal platform includes considering a past behavior of the stakeholder at a same time of the reminder, as compared to a second stakeholder( The task handler 220 defines a task to set a reminder to be delivered at a time period associated with "tomorrow morning". .. The task handler 220 may further request activity history from a user profile application (another of the applications 224) to determine whether the user has a normal morning activity, para[0031], ln 5-35/ including a content database 424 and one or more user profiles 426 of users that have interacted with the device 120. The content database 424 store various content that may be played or presented by the device, such as music, books, magazines, videos and so forth. The user profile(s) 426 may include user characteristics, preferences (e.g., user specific wake words), usage history, library information (e.g., music play lists), online purchase history, and other information specific to an individual user, para[0051]). 
As to claim 8, Blanksteen teaches in a cloud-computing environment (para[0022]).

5 is rejected under 35 U.S.C. 103 as being unpatentable over GHOTBI (US 20170004396 Al)  in view of  Burnham( US 20120158293 A1) and further in view of Smith(US 20020042808 A1). 

As to claim 5, GHOTBI and  Burnham do not teach the optimal platform includes third party user associated with the user. However, Smith teaches the optimal platform includes third party user associated with the user(For example, an icon 38 indicates that on September 7, there is to be a soccer game. The icons may be displayed at the initiation of the user (e.g., as a reminder to self) or by a third party who wishes to communicate with the user by causing display of a data object to the user, para[0014], In 15-35). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of GHOTBI and Burnham with Smith to incorporate the feature of the optimal platform includes third party user associated with the user because this enables users to monitor, modify, and utilize data relating to physical objects to be delivered to them, including particularly the delivery of mail. 

15. Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over GHOTB (US 20170004396 Al) in view of Burnham (US 20120158293 A1) and further in view of UMETANI (US 20150281891 A1). 

As to claim 9, GHOTBI and Burnham do not teach sending the reminder to the user when the user is in a vicinity of the location that is relevant to the respective action of the reminder based on the information and the activity of the user. However, UMETANI teaches 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of GHOTBI and  Burnham with UMETANI to incorporate the feature of sending the reminder to the user when the user is ia vicinity of the location that is relevant to the respective action of the reminder based on the information and the activity of the user because this prompts the user to carry out the behavior may be generated in the generating as the notification information. 
As to claim 10, UMETANI teaches wherein the determining determines the optimum time and the optimal platform based on a past completion rate of a respective task when the reminder is delivered at a same time and on a same platform (The first date-and-time information 

 16. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over GHOTBI (US 20170004396 Al)  in view of  Burnham( US 20120158293 A1) in view of UMETANI( US 20150281891 A1)) and further in view of Martin(US 20110060807 A1).

 As to claim 11, GHOTBI, Burnham and UMETANI do not teach teaches the vicinity of the location includes being in a vicinity of an object that assists in performing the respective action. However, Martin teaches wherein the vicinity of the location includes being in a vicinit of an object that assists in performing the respective action (FIG. 7 illustrates an example of location-based reminder data 621a, 621b. As illustrated, each data entry comprises a location and a reminder associated with the location. The locations entered by the user in the example shown in FIG. 7 include "HP Pavilion," "Whole Foods" and "St. Andrews Elementary School." Different text-based reminders are entered for each location. For example, a grocery list is entered for Whole Foods, a reminder to purchase a T-Shirt is provided for HP pavilion, and a 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of GHOTBI ,  Burnham and UMETANI with Martin to incorporate the feature of the vicinity of the location includes being in a vicinity of an object that assists in performing the respective action because this provide targeted content to the end user while at different locations on specific dates and times and/or to provide targeted content based on the anticipated daily or weekly schedule of the end user. 
17. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over GHOTBI (US 20170004396 Al) in view of Burnham (US 20120158293 A1) and further in view of McCullough (US 20170098058 A1).

As to claim 12, GHOTBI, Burnham do not teach determining the optimal platform includes considering a past behavior of the stakeholder as the activity prior to the action. However,   McCullough teaches determining the optimal platform includes considering a past behavior of the stakeholder as the activity prior to the action (The local computing device 304 may also operate to display information prompts in the form of reminders to follow the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of GHOTBI ,  Burnham with  McCullough  to incorporate the feature of  determining the optimal platform includes considering a past behavior of the stakeholder as the activity prior to the action because this  alerts the patient that the time is approaching for them to administer their next dose when they are at or near the geographic location where the patient usually uses the drug delivery system.
  
                          Response to the argument: 
18. Applicant amendment filed on 08/26/2021 has been considered but they are not persuasive: Applicant argued in substance that:
 (1) “ that is, Ghotbi and/or Plymouth in view of May, Blanksteen and Smith teaches does not teach or suggest "determining, with respect to a stakeholder, the stakeholder including an other party than a user to an action: an optimal time to send a reminder to the user based on a 

19. Examiner respectfully disagreed with Applicant's remarks: 
As to the point (1),  Burnham  teaches determining, with respect to a stakeholder, the stakeholder including an other party than a user to an action: an optimal time to send a reminder to the user based on a location of the user and an activity of the stakeholder prior to the action ( For example, if two users[stakeholder ]are at the same location[location] and each of their next appointments is at the same time[time] and location[location ]and the first user prefers to be approximately 10 minutes early for all appointments and a second user[other party] prefers to be approximately 5 minutes early for all appointments, the first user[the user] may be within the threshold[time] of being reminded[reminder] of the upcoming appointment 5 minutes[[time] earlier than the second user, para[0032], ln 1-30/ if the reminder system determines that there is insufficient time and/or a difference between the current time and the start time of the next appointment is within a threshold of the estimated travel time[time], the user may be reminded of the upcoming appointment, para[0030], ln 9-15.
In additional, Baker  teaches  As shown in the example of FIG. 7, a reminder agent could perform the following actions: enable a user[other party] to set a reminder associated with a specific time or location or both; enable a user[[other party] to send[activity] a reminder agent to another user[user], triggered by time[time] or location[location] or both[time and location] (e.g., "when you pass by Wholefoods, pick up a quart of milk."). As shown in FIG. 8, the reminder agent could receive a reply message 231 from the second user and send it back to the first user, para[0130]. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 


                              Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767. The examiner can normally be reached on 10-8PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on ( 571) 272-7767 . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more 
 /LECHI TRUONG/             Primary Examiner, Art Unit 2194